COLLIER, C. J.
It is said that a judgment in ejectment confers no title upon the party in whose favor it is given; and that it is not evidence in a subsequent action, even between the same parties. The judgment therefore can never be final ; and it is always in the power of the party failing, whether plaintiff or defendant, to bring a new action. Adams on Eject. 294, 315-16. One of the advantages, says Bacon, attending this action is, that a man may have a remedy tolies quoties — being allowed to bring as many ejectments as he pleases. This has sometimes proved to be a great mischief, and courts of equity have interfered, after repeated trials and satisfactory determinations, by granting perpetual injunctions to prevent further litigation. 3Bac. Ab. Tit. Eject. (I.)Bouv. ed. The structure of the record also renders it impossible *118to plead, a former recovery, in bar of a second ejectment; for the plaintiff in the suit is only a fictitious person, and as the demise, &c., may be laid many different ways, it never can be made appear, that the second ejectment is brought upon the same title as the first. Adams on Eject, ut supra. Although such may be the condition of the record, yet the inconclusiveness of the judgment does not rest on the form of the declaration and consequent proceedings, but upon the effect of the verdict and judgment. These entitle the lessor of the plaintiff to the possession of the lands, but do not give him any title thereto, except such as he previously had. If he had a freehold interest, he is in as a freeholder ; and if he have no title, he is in as a trespasser, and liable to account for the profits to the legal owner. See Adams on Eject, and Bac. Ab. ut supra. These principles are unquestionably well founded at common law, and if in any of the States they are not recognized, it must be, because other rules have been introduced by legislation.
The questicp arises, are these principles applicable in the case before us. By the act of 1821, fictitious proceedings in the action of ejectment are abolished, and the action of trespass “ as well to try titles as to recover damages,” was introduced. It was further enacted, that “the laws now in force in relation to the action of ejectment, except as far as relates to fictitious proceedings therein, shall be applied to the action of trespass to try titles,” &c. “ If the plaintiff in the aforesaid action of trespass recover, he shall be entitled to an execution for possession, as well as for costs and damages.” Clay’s Dig. 320, <§> 43-4-5. The statute is explicit, that while the legal fictions in ejectment were abolished, all the laws applicable to that action should be applied to the substituted remedy. This declaration is too general and unlimited to authorize us to restrict it to what may transpire up to the rendition of the judgment in trespass, and to hold that the judgment itself is decisive of the question of title. No greater effect can be accorded to the judgment in the new action, than to the judgment in that which was superseded. The judgment must be regarded as much a part of the action as what precedes it, and can have no greater influence *119upon the parties’ rights than if it had been rendered in an ejectment.
It is insisted that as the deed from Badger to the plaintiff was made pending the suit of Lyon against the former, that deed was void, and did not convey to the plaintiff the title of the grantor. Conceding that it is not allowable for one who is out of possession of real or personal property held by another under an adverse claim, to sell his right, so as to entitle the purchaser to maintain an action for its recovery, and yet we know of no rule of law operative in this State which inhibits a party in possession of land from investing another with his title, merely because an action is pending against him to recover the possession. The pendency of an action is constructive notice of the matter involved in that suit, and the purchase of the property which is the object of the pending action, will be affected by it, as a purchaser with notice. 2 Blackf. Rep. 258; 1 Rand. Rep. 114; 2 Id. 93; 5 Leigh’s Rep. 627; 8 Ala. Rep. 570.
In Jackson v. Ketchum, 8 Johns. Rep. 479, B. purchased the lands in controversy of C. pending an action of ejectment against the latter for the recovery of their possession, and it was held that the deed was void under a statute of New York, “ to prevent and punish champerty and maintenance.” That enactment the court said, contains the substance of the English statutes of Westm. 1 ch. 25; Westm. 2 ch. 49, and 28 Edw. 1 ch. 11; and was almost a literal transcript of the last. The established doctrine under these statutes, it was added, is, that a purchase, or even a gift of the land while a suit is pending concerning it, if it be made with knowledge of the suit, and be not the consummation of a previous bargain, nor founded on the ties of blood, is within the purview of those statutes, and void, though not punishable under the act of 32 Hen. VIII. against selling pretended titles. In Parks v. Jackson, 11 Wend. Rep. 442, it is admitted that the effect of lis pendens upon conveyances of land operates harshly, and the rule is not without its exceptions, and it was said by Mr. Senator Seward, whose opinion was concurred in by the entire court of errors, excepting the chancellor, that he had not found “a solitary case in which the rule of Us pendens has been applied to a person who purchases by contract, and en*120ters into possession, and in part performs his contract before suit commenced, and then pendente lite without actual notice fulfils his contract and takes a deed for the land.” We have seen no decision resting upon common law principles, which maintains that a sale and conveyance of land of which the vendor is in possession, is void merely because an action is pending against him for its recovery; and we are aware of no principle of policy in this country, where land is so abundant and easily obtained — where professional assistance is so accessible, and the rights of even the poorest so adequately protected,'which would invalidate a transfer of land under such circumstances.
In Sessions, et al. v. Reynolds, 7 Smedes & M. Rep. 130, the court say there are no statutes on the subject of champerty in Mississippi; the English statutes of 32 Hen. VIII. ch. 9, on that subject, is not in force there: therefore to avoid a contract on the ground of champerty, the common, law offence must be complete. To constitute that offence, it must not only be proved that there was adverse possession at the time of sale, but that the purchaser had knowledge of such adverse possession. We may add, that we find many cases in which the effect of Us pendens, to impart notice of the matter in controversy, is considered; but in none that has come under our observation has the pendency of a suit for land been held to take from the defendant in possession the right to sell it, in the absence of a statutory prohibition. Whether, therefore, the conveyance by Badger to the plaintiff was the result of a sale simultaneously made, or whether the contract had been entered into previous to the institution of the suit, the result must be the same.
It follows that the ruling of the circuit court cannot be supported; consequently, its judgment is reversed, and the cause remanded.